Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application CN 2018 10101152.9 filed on 2/1/18.  It is noted that Applicant has filed a certified copy of the application as required by 35 U.S.C. 119(b).

REASONS FOR ALLOWANCE

The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (MAVLANKAR, 2018-0359499; MARUYAMA, Pub. No.: US 2009-0249410) does not teach nor suggest in detail the limitations: 
“A video play method, performed by a terminal device, the method comprising: obtaining a first image frame sequence and a second image frame sequence in response to a switch instruction to switch from a first video stream to a second video stream, the first image frame sequence being in a form of the first video stream, and the 
combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record MAVLANKAR does not teach or suggest in detail a video method that would include determining a first or a second image frame as a switching point in a first or second image frame sequence. The prior art is silent as playing the first image frame sequence at the first video stream until the switching point, and playing the second image frame sequence at the second video stream from the starting point, such that determining the second image frame is made up of identifying a number of pixels matching between the first image frame and the second image frame, 
MAVLANKAR only teaches a video play method from a terminal device that includes obtaining a first and second image frame sequence in response to a switch instruction to switch from a first video stream to a second video stream, the first image frame sequence being in a form of the first video stream, and the second image frame sequence being in a form of the second video stream. The prior art also teaches a second image frame being a starting point in the second image frame sequence. The closest NPL YU (YU, “Capture, recognition, and visualization of human semantic interactions in meetings”, 2010) discusses generally understanding pixel resolution in a video playback environment but is not related to the switching point of streams as the determination feature for switching playback. 
Whereas, as stated above, Applicant’s claimed invention recites a video method for determining a first or a second image frame as a switching point in a first or second image frame sequence. The invention also claims playing the first image frame sequence at the first video stream until the switching point, and playing the second image frame sequence at the second video stream from the starting point, such that determining the second image frame is made up of identifying a number of pixels matching between the first image frame and the second image frame, as well as determining the second image frame based on the number of pixels being greater than or equal to a predetermined threshold. 

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-20 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481